Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Claims 2 – 8 and 12 – 18 have been canceled. 
Status of Claims
	Claims 1, 9 – 11, 19, and 20 are rejected under U.S.C 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 12/10/2020.
Applicant argues that Sakaguchi fails to teach the fluoroborate comprises tris(hexafluoroisopropyl) borate and tris(2,2,3,3- tetrafluoropropyl) borate or the fluoroborate comprises tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate;  and a content of the fluoroborate is 0.0 1%  ~ 5% of the total mass of the electrolyte. Further, Applicant argues that there is an unexpected result that occurs from the use of the fluoroborate comprising tris(hexafluoroisopropyl) borate and tris(2,2,3,3- tetrafluoropropyl) borate or the fluoroborate comprising tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate. Specifically, the result is improved capacity at high temperature cycling. 
The examiner agrees that Sakaguchi does not teach the combination of the above fluoroborates. However, the examiner disagrees that Sakaguchi fails to teach the claimed range of a fluoroborate additive. Regardless, the examiner agrees that the previous rejection under U.S.C 102 is overcome for at least the combination of the above fluoroborates. 
Further, explanation is given in the rejections below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 – 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakaguchi, US20180301756A1, and further in view of, Gogyo, US20170309954A1.



Regarding claim 1, Sakaguchi teaches an electrolyte (electrolyte)[0122], comprising:
a lithium salt (lithium salt)[0122];
an organic solvent (organic solvent)[0032]; and

wherein, the additive comprises fluoroborate (tris(2,2,2-trifluoroethyl) borate as component C)[0109] and lithium difluorophosphate (lithium difluorophosphate)[0017] (additive includes component A, B, and C)[0032][0014] 
wherein a content of lithium difluorophosphate is 0.1% - 3% (component A 0.05 – 5% by mass)[0084][0015][0016] of a total mass of the electrolyte;
a content of fluoroborate is 0.01% - 5% of the total mass of the electrolyte (component C 0.05 – 5% by mass)[0119].
Sakaguchi does not teach, the fluoroborate comprises tris(hexafluoroisopropyl) and tris(2,2,3,3-tetrafluoropropyl) borate or the fluoroborate comprises tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate;
	Gogyo teaches a nonaqueous electrolyte for use in a lithium secondary battery [claim 1] wherein an additive of a fluoroborate comprising tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate [0080][0081]. Further, Gogyo teaches that these two fluoroborates are preferable in order to improvement of cycle performance at high temperatures [0082]. 
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings of the fluoroborate additive of Gogyo with the electrolyte of Sakagushi to improve high temperature cycling characteristics. 


Regarding claim 9, Sakaguchi with combined features of Gogya teaches the electrolyte according to claim 1, wherein the lithium salt is one or more selected from a group consisting of 6, LiBF4, LiClO4, LiAsF6, LiTFSI, LiTFS, LiFSI, LiDFOB and LiBOB (lithium salt (LiPF6)[0122][0123].

Regarding claim 10,  Sakaguchi with combined features of Gogya teaches the electrolyte according to claim 1, wherein the organic solvent is one or more selected from a group consisting of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, γ-butyrolactone, methyl formate, ethyl formate, ethyl acetate, ethyl propionate, propyl propionate, dimethyl sulfoxide, tetramethylene sulfone, methyl sulfonyl mathane and tetrahydrofuran (organic solvents)(ethylene carbonate)[0126][0127].

Regarding claim 11, Sakaguchi teaches a secondary lithium battery (secondary battery)[claim 1], 
a lithium salt (lithium salt)[0122];
an organic solvent (organic solvent)[0032]; and
an additive (additive)[0032];
wherein, the additive comprises fluoroborate (tris(2,2,2-trifluoroethyl) borate as component C)[0109] and lithium difluorophosphate (lithium difluorophosphate)[0017] (additive includes component A, B, and C)[0032][0014].
wherein a content of lithium difluorophosphate is 0.1%˜3% (component A 0.05 – 5% by mass)[0084][0015][0016] of a total mass of the electrolyte;
a content of fluoroborate is 0.01%˜5% of the total mass of the electrolyte (component C 0.05 – 5% by mass)[0119].
Sakaguchi does not teach, the fluoroborate comprises tris(hexafluoroisopropyl) and tris(2,2,3,3-tetrafluoropropyl) borate or the fluoroborate comprises tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate;
	Gogyo teaches a nonaqueous electrolyte for use in a lithium secondary battery [claim 1] wherein an additive of a fluoroborate comprising tris(hexafluoroisopropyl) borate and tris(pentafluorophenyl) borate [0080][0081]. Further, Gogyo teaches that these two fluoroborates are preferable for the same reason as disclosed in the instant application being, improvement of cycle performance at high temperatures [0082]. 
	Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings of the fluoroborate additive of Gogyo with the electrolyte of Sakagushi to improve high temperature cycling characteristics. 

Regarding claim 19, Sakaguchi with combined features of Gogya teaches the secondary lithium battery according to claim 11, wherein the lithium salt is one or more selected from a group consisting of LiPF6, LiBF4, LiClO4, LiAsF6, LiTFSI, LiTFS, LiFSI, LiDFOB and LiBOB (lithium salt (LiPF6)[0122][0123].

Regarding claim 20, Sakaguchi with combined features of Gogya teaches the secondary lithium battery according to claim 11, wherein the organic solvent is one or more selected from a group consisting of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, γ-butyrolactone, methyl formate, ethyl formate, ethyl acetate, ethyl propionate, propyl propionate, dimethyl sulfoxide, tetramethylene sulfone, methyl sulfonyl mathane and tetrahydrofuran (organic solvents)(ethylene carbonate)[0126][0127].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724